Citation Nr: 1618032	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  12-21 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the character of discharge for the period of service from November 22, 1968 to May 20, 1971 serves as a bar to VA benefits.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to May 1971.   He received an other than honorable discharge for his period of service in from November 22, 1968 to May 1971.   The National Personnel Records Center (NPRC) indicated that the Veteran served in the Republic of Vietnam from January 30, 1967, to July 28, 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO found that a discharge "under conditions other than honorable" is a bar to VA benefits.

The Veteran provided testimony at a May 2014 Board hearing.  However, the individual who conducted the hearing is no longer employed by the Board.  The Veteran was informed of his right to a new hearing in a February 2016 letter. However, the Veteran failed to respond.  As such, the Board finds that the Veteran did not want a new hearing and will consider his case on the evidence of record.

This appeal was previously before the Board in December 2014, at which time it was remanded for additional development.  The additional development has been completed, an Administrative Decision was issued in August 2015, and a Supplemental Statement of the Case was issued in December 2015.  

In the August 2015 Administrative Decision, the RO found that the Veteran was entitled to an honorable discharge from service for the period from January 20, 1966 to November 21, 1968, but that the period of service from November 22, 1968 to May 20, 1971 remained a bar to VA benefits; as explained below, the Veteran was separated from service with an honorable discharge on November 21, 1968, and reenlisted on November 22, 1968, thus distinguishing the periods of service for purposes of receiving VA benefits.  As such, the portion of the claim as pertains to the period of service from November 22, 1968 to May 20, 1971 remains on appeal and has been returned to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDINGS OF FACT

1.  The Veteran had service from January 20, 1966 to May 20, 1971, and received an administrative discharge for conduct triable by Court Martial.

2.  An initial review of his discharge in May 1977 upgraded his discharge to "under conditions other than honorable."
 
3.  A July 1978 US Army Discharge Review Board Case Report and Directive upgraded the Veteran's May 1971 discharge to honorable.

4.  The Veteran's service from January 20, 1966 to November 22, 1968 is considered to be under honorable conditions sufficient to establish eligibility for VA benefits.

5.  During his period of service from November 22, 1968 to May 20, 1971, the Veteran engaged in willful and persistent misconduct including absence without official leave from February 3, 1969 to February 13, 1969, February 13, 1969 to June 27, 1969, and May 20, 1970 to February 2, 1971.
 
6.  The Veteran was not insane at the time he committed the in-service misconduct.
 

CONCLUSION OF LAW

The character of the Veteran's discharge from service for the period from November 22, 1968 to May 20, 1971 is a bar to VA benefits. 38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

However, the U.S. Court of Appeals for Veterans Claims (Court) has held that where the law as mandated by statute, and not the evidence, is dispositive of the claim, the duty to notify and assist can have no effect on the appeal.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive); Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law).

In addition, VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit.  VA's General Counsel likewise held that there is no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim.  VAOPGCPREC 5-2004.

In this case, as there is no legal entitlement to the benefit claimed, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Thus, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  To the extent that VCAA is applicable, the AOJ obtained the critical service department records.

In any event, the Veteran received VCAA notice in June 2011.  Moreover, during the course of the appeal, the RO requested that the Veteran provide information regarding the events that led to his discharge, to include any supporting statements or evidence, as well as a statement indicating why he believed his service was honorable. 

The Veteran participated in a Travel Board hearing before a Veterans Law Judge in May 2014.  That VLJ clarified the issue on appeal and explained the concept of character of discharge.  Potential evidentiary defects were identified, which were subsequently rectified pursuant to the Board's December 2014 remand.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  

Character of Discharge

In order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable."   38 U.S.C.A. § (101)(2) (West 2014); 38 C.F.R. § 3.1(d) (2015).  Thus, a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2014); 38 C.F.R. § 3.12(a) (2015).

The provisions of 38 C.F.R. § 3.12(c) set out the conditions under which a discharge or release from service constitutes a bar to the payment of pension or compensation benefits.  In particular, a former service member will be statutorily barred from payment of pension or compensation benefits if they were discharged or released under other than honorable conditions issued as the result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).  An honorable discharge or release issued on or after October 8, 1977, by a discharge review board established under 10 U.S.C.A. § 1553 does not set aside a bar to benefits imposed under 38 C.F.R. § 3.12(c).  See 38 C.F.R. § 3.12(g).  Therefore, a discharge amended after October 8, 1977, to reflect honorable service, will not set aside a bar to benefits if the former service member was separated for a period of AWOL at least 180 days in length. 

Generally, an entire period of service constitutes one period of service, and entitlement to benefits will be determined by the character of the final termination of such a period of service.  See 38 C.F.R. § 3.13(b).  An exception to the general rule provides that a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met:  (1) the person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service, (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment, and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time, except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c).  Thus, it is possible for a former service member to have multiple periods of service with only the periods ending with a dishonorable discharge providing a bar to VA benefits.

Here, as previously discussed, the Veteran was separated from service under honorable conditions on November 21, 1968, and reenlisted on November 22, 1968.  As such, he is entitled to VA benefits for his period of service between his initial entry on January 20, 1966 and his separation on November 21, 1968.  A July 1978 Discharge Review Board Case Report and Directive shows that the Veteran entered military service on January 20, 1966, and was discharged from military service on November 21, 1968; he reenlisted on November 22, 1968 and was discharged from service on May 20, 1971.  This report reflects that the Veteran disobeyed orders on January 27, 1969 and was given an Article 15 pursuant to the United Code of Military Justice.  He went AWOL on three occasions, from February 3, 1969 to February 13, 1969, from February 13, 1969 to June 27, 1969, and from May 20, 1970 to February 2, 1971; the last period of AWOL resulted in a second Article 15 and provided the basis for his May 1971 discharge.

The report also reflects that the Veteran requested a review of his discharge in April 1977, and that, in May 1977, his May 21, 1971 discharge was upgraded from "Administrative Discharge - conduct triable by Court Martial" to "other than honorable conditions."  Following the July 1978 discharge review, his May 21, 1971 discharge was again upgraded, from "other than honorable conditions" to "honorable."  The discharge upgrade was provided based on DOD-Dir (AR 15-180), and the authorization was "AR 635-200", reason "SPO-JFS."

Additional military personnel records are consistent with this report.  The Veteran's earliest DD Form 214 of record, issued  following the May 1977 discharge review board decision, reflects total service of 4 years, 2 months, and 22 days.  Net service is shown to be 1 year, 4 months and 21 days and other service is shown to be 2 years, 10 months, and 1 day.  The DD Form 214 reflects 403 days lost pursuant to 10 U.S.C.A. § 972.  The net service corresponds to his claimed reenlistment on November 22, 1968 and the other service corresponds with the dates of service beginning January 20, 1966 and ending on November 21, 1968.  The DD Form 214 also indicates that his source of entry for the net period of active service was by reenlistment.  

In August 1978, the Veteran was issued a DD Form 215, which amended his DD Form 214 to reflect honorable service; the Veteran's amended DD Form 214 indicates a period of "prior active service" that is 2 years, 10 months, and 1 day.  Given that the periods of active service are separate and distinct, that "prior active service" renders the Veteran eligible for VA benefits for the period of service from January 20, 1966 to November 21, 1968. 

As to the regulatory bars, a discharge or release under other than honorable conditions is considered to have been issued under dishonorable conditions if (in pertinent part) it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(a), (d).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action. An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or a wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

In addition, according to 38 C.F.R. § 3.354(a), an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  According to 38 C.F.R. § 3.354(b), when a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge, or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.

As previously discussed, the Veteran's discharge was upgraded to honorable in an August 1978.  However, the RO found that the period of service from November 22, 1968 to May 20, 1971 remains a bar to VA benefits and health care because the Veteran was AWOL from February 2, 1969 to February 13, 1969, February 13, 1969 to June 27, 1969, and from May 20, 1970 to February 2, 1971.  According to 38 C.F.R. § 3.31(c)(6), an upgraded discharge does not serve to provide a basis of entitlement to VA benefits where there is a period of AWOL greater than 180 days.  

In short, the record shows a pattern of behavior that may fairly be characterized as intentional or deliberate; his behavior was persistent and willful.  38 C.F.R. § 3.1(n).  The Veteran committed (and admitted to) multiple infractions including AWOL totalling over 300 days, disobedience, and disrespectful behavior; in particular, the January 1969 Article 15 was for disobeying orders.  The Veteran's own explanations regarding his conduct, including his May 2014 testimony before the Board, further demonstrates that his disciplinary record resulted from a series of deliberate choices, and that his attempt to escape punishment after returning to base following his first period of AWOL indicate that he knew what he was doing was wrong.   The Veteran testified that he went AWOL because he felt betrayed and angry at not being deployed to Vietnam, and wanted to quit the Army.  By his own admission, the Veteran's AWOL was not due to hardship or suffering during overseas service, combat wounds, or family emergencies or obligations to third parties.  See 38 C.F.R. § 3.12(c)(6)(ii).  Therefore, the Veteran's behavior reflects conscious and persistent acts of misconduct, and constitutes more than a "minor offense," as they precluded the performance of his military duties.  See Stringham v. Brown, 8 Vet. App. 445 (1995).   

Moreover, beyond the infractions committed, there is no evidence to suggest that, during his service, the Veteran had a psychosis, interfered with the peace of society or was otherwise antisocial as contemplated by the regulations.  38 C.F.R. § 3.354(a).  As such, the insanity exception to the bar of benefits based on discharge under dishonorable conditions is not for application in this case.

Accordingly, the Veteran's character of discharge for his period of service from November 22, 1968 to May 20, 1971 is a complete bar to VA benefits, other than health care under 38 U.S.C.A. Chapter 17.  See 38 C.F.R. § 3.360(b).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).



ORDER

The character of the Veteran's service from November 22, 1968 to May 20, 1971 is a bar to entitlement to VA benefits.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


